CRANCH, C. J.,
delivered the opinion of the Court,
(Tiiruston, J., absent.)
This is a bill in equity, in the nature of a petition of right, filed by virtue of the leave for that purpose given by the Act of Congress of the 7th of May, 1822, c. 96, § 6, [3 Stat. at Large, 691.]
It prays an injunction to prevent the Corporation of Washington from selling the lots which by the said act the Corporation is authorized to lay off and sell.
The ground, upon which the injunction is requested, is, that by such sale under the authority of the United States, they would forfeit their right in-the land, and it would revert to the complainants, who would thereby become entitled to the whole land itself. The complainants, however, state that they are not disposed to insist on their strict right to the whole land, but are willing to be placed in the like condition as their ancestor would have been in, if the samé land had been laid out into building lots in the year 1792, immediately after the execution of the deed of trust. They are willing to take every alternate lot.
It will be perceived that the complainants seek to prevent the completion of the act which is the ground of their claim ; so that if the Court should perpetually enjoin the sale of the lots, their claim must entirely fail.
It must be evident, therefore, that the complainants have not yet a ground to claim an injunction. It is also evident, that as their title must be founded on the sale, the sale can do them no injury. If they should become legally entitled to the land they may main*379tain their ejectments against the purchasers. If the complainants claim under the Act of Congress, they cannot deny its validity. They must take only what that act gives them.
The CouRT is of opinion that, by that act, the power to sell the lots is absolutely given to the Corporation; and that it makes no provision for suspending the sales, even if the Court, upon a bill, in the nature of a petition of right, filed under that act, should be of opinion that the complainants have a good claim to the land.
The Court is also of opinion that the power and authority given, by the act, to this Court to hear and determine upon the claim of the complainants, is given merely for the purpose of enabling the Court to determine what proportion, if any, of the money arising from the sale of the land, the complainants maybe entitled to.
The objects, contemplated by the act, are of a public nature, and highly important in regard to the health of the city. The act gives no power to the Court, in any event, to prevent the accomplishment of those objects. We cannot, upon a bill filed under the act, authorize a proceeding which shall suspend its execution.
In regard to the motion last made by the complainant’s counsel, that an injunction should be awarded until security should be given by the Corporation to pay one mqiety of the proceeds of the sales of the lots, in ease the Court should decree a portion thereof to the complainants, —
The Court is of opinion, that, upon -a bill filed under the leave given by the act, it has no authority to require such security. We consider our authority, in a case in which we have cognizance only by virtue of the act, limited to the powers given by the act itself; and we are not sure that the United States are not bound, in good faith, by the act to guaranty the payment of the money which the Court may award. * The United States have made the Corporation their agent to carry into effect the objects of the act; and have reposed in it a confidence which the Court cannot presume it will abuse.
The motion of the complain¡¡nit’s counsel, for an injunction, is therefore overruled.
The Court, at a subsequent term dismissed the bill, and upon appeal to "the Supreme Court, the decree of this Court was affirmed, in January, 1830. 4 Peters, 232.